       Case: 1:20-cv-00174-TSB Doc #: 12 Filed: 08/24/20 Page: 1 of 7 PAGEID #: 70




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 TRAVIS CHENAULT,                              :      Case No. 1:20-cv-174
                                               :
          Plaintiff,                           :      Judge Timothy S. Black
                                               :
 vs.                                           :
                                               :
 BEIERSDORF, INC,                              :
                                               :
          Defendant.                           :

                           ORDER GRANTING DEFENDANT’S
                       MOTION TO BIFURCATE DISCOVERY (Doc. 9)

         This civil action is before the Court on Defendant Beiersdorf, Inc.’s motion to

bifurcate discovery (Doc. 9), and the parties’ responsive memoranda (Docs. 10, 11).

                                    I.     BACKGROUND

         On February 28, 2020, Plaintiff filed this proposed class action lawsuit on behalf

of himself and others similarly situated alleging that Defendant violated the Fair Labor

Standards Act (“FLSA”) and Ohio law. (Doc. 1). Plaintiff alleges that he and other

Beiersdorf employees worked in excess of 40 hours per workweek and were not paid

overtime pay. (Id. at ¶ 29). Defendant filed its answer on May 26, 2020. (Doc. 5).

         The Court held a Preliminary Pretrial Conference (“PPTC”) by telephone with the

parties on June 23, 2020. During the PPTC, the parties informed the Court that they

dispute whether bifurcated discovery is appropriate, and the Court set an expedited

briefing schedule. (June 23, 2020 Minute Entry and Notation Order).
    Case: 1:20-cv-00174-TSB Doc #: 12 Filed: 08/24/20 Page: 2 of 7 PAGEID #: 71




         On July 6, 2020, Defendant filed the present motion to bifurcate discovery. (Doc.

9). Defendant proposes that discovery be conducted in two phases. The first proposed

phase of discovery would be focused on class/collective action issues under the FLSA

and/or Rule 23. Defendant proposes limiting the first phase of discovery to 25

interrogatories, 25 requests for production, 25 requests for admission, and up to five

depositions for each party. (Id. at 1). Under Defendant’s proposed plan, expert witness

disclosures and discovery would be deferred until the second phase of discovery, unless

either party requires expert witness testimony in connection to certification issues. If

either party requires expert testimony related to certification issues, Defendant proposes

an October 1, 2020 deadline for primary expert designations and a November 15, 2020

deadline for any rebuttal expert designations. (Id. at 2). Defendant’s proposed deadline

for the first phase of discovery is December 15, 2020, one month before Plaintiff’s

deadline to file a motion for conditional certification and/or motion for class action. (Id.

at 1).

         Defendant proposes that the second phase of discovery—which would occur after

the Court’s decision on any motion for class and/or conditional certification—would

focus on merits-based discovery and final certification and decertification issues. (Id. at

1–2). After the Court rules on any motion for class and/or conditional certification,

Defendant suggests holding a status conference to establish a calendar for the second

phase of discovery. (Id. at 2).

         Plaintiff opposes Defendant’s proposed discovery plan and contends he needs

discovery beyond what is proposed in Defendant’s bifurcation plan in order to support his


                                              2
      Case: 1:20-cv-00174-TSB Doc #: 12 Filed: 08/24/20 Page: 3 of 7 PAGEID #: 72




motion for conditional certification. (Doc. 10 at 2). Alternatively, if the Court grant’s

Defendant’s motion to bifurcate, Plaintiff requests that Defendant be required to produce

materials “reasonably necessary for plaintiff to seek conditional certification.” (Id. at 5–

6).

        Defendant’s motion to bifurcate discovery is ripe for review.

                              II.    STANDARD OF REVIEW

        “Whether to bifurcate class certification and merits discovery is within the

discretion of the court.” McCluskey v. Belford High School, 2011 WL 13225278, at *3

(E.D. Mich. Mar. 10, 2011); In re Copper Tubing Litig., 2006 WL 8434911, at *5 (W.D.

Tenn. Oct. 3, 2006).

        To determine whether bifurcating discovery is appropriate, courts consider “the

benefits and detriments to each party’s interest,” as well as “the Court’s interest in

reaching a just, speedy and efficient resolution of the issues raised by the pleadings.”

Woods v. State Farm Fire & Casu. Co., 2010 WL 1032018, at *3 (S.D. Ohio Mar. 16,

2010); see Johnson v. Gulfport Energy Corp., 2020 WL 4528824, at *5 (S.D. Ohio Aug.

5, 2020). Courts may bifurcate discovery “if it serves judicial economy and does not

unfairly prejudice any party.” Galloway v. Nationwide Mut. Fire Ins. Co., No. 3:09-CV-

491-JDM, 2010 WL 3927815, at *1 (W.D. Ky. Oct. 5, 2010) (citing Hines v. Joy Mfg.

Co., 850 F.2d 1146, 1153 (6th Cir. 1988)).

                                      III.   ANALYSIS

        Defendant’s motion requests that the Court bifurcate discovery into two phases:

discovery related to class-certification and discovery on the merits. Defendant contends


                                              3
    Case: 1:20-cv-00174-TSB Doc #: 12 Filed: 08/24/20 Page: 4 of 7 PAGEID #: 73




that bifurcated discovery “will allow Plaintiff and Defendant to discovery any evidence

needed to support their respective positions regarding class and/or conditional

certification, while preserving the parties’ time and resources by delaying class-wide

discovery unless and until a class or collective is certified.” (Doc. 9 at 2).

       Plaintiff opposes bifurcation because he contends that he would be denied the

opportunity to obtain the materials necessary to prosecute his case. (Doc. 10 at 5).

Moreover, Plaintiff argues that the information he seeks will not be burdensome or costly

for Defendant to produce. (Id.at 4–5).

       Although there is not a well-delineated test to determine whether to bifurcate class

certification and merit-based issues, courts have looked to three factors in considering

whether bifurcation is appropriate:

        (1) expediency, meaning whether bifurcated discovery will aid the court in
       making a timely determination on the class certification motion; (2)
       economy, meaning “the potential impact a grant or denial of certification
       would have upon the pending litigation,” and whether the definition of the
       class would “help determine the limits of discovery on the merits;” and (3)
       severability, meaning whether class certification and merits issues are
       closely enmeshed.

Ballard v. Kenan Advantage Grp., Inc., 2020 WL 4187815, at *1 (N.D. Ohio July 20,

2020) (quoting 3 Newberg on Class Actions § 7:17 (5th ed.) (citing Harris v. comScore,

Inc., 2012 WL 686709, *3 (N.D. Ill. March 2, 2012))).

       Here, the Court finds that bifurcation of discovery is appropriate.

       The first and second factors favor bifurcation. First, prioritizing certification

related discovery before addressing merits discovery will help this Court issue a timely

ruling on any motion for class and/or conditional certification. Second, bifurcation


                                              4
    Case: 1:20-cv-00174-TSB Doc #: 12 Filed: 08/24/20 Page: 5 of 7 PAGEID #: 74




should promote judicial economy because defining any potential class may limit or focus

discovery on the merits and prevent potentially unnecessary discovery costs.

       The third factor is thornier. The Court recognizes that courts within the Sixth

Circuit have denied motions to bifurcate discovery where there would be considerable

amount of overlap between class certification and merits-based discovery. Johnson, 2020

WL 4528824, at *5 (finding that bifurcation would not promote judicial economy

because class certification and merits-based discovery overlapped); Shah v. Metro. Life

Ins. Co., 2017 WL 4772870, at *3 (S.D. Ohio Oct. 19, 2017) (denying bifurcated

discovery because it would not promote judicial economy); McCluskey v. Belford High

Sch., 2011 WL 13225278, at *3 (E.D. Mich. Mar. 10, 2011) (finding that bifurcating

discovery would “likely lead to disputes over what is ‘merit’ discovery as opposed to

‘class’ discovery, resulting in needless motion practice” and noting that “the discovery

relative to class issues and merits discovery will significantly overlap, thereby creating

inefficiencies were the Court to bifurcate discovery”). But the fact that class and merits-

based discovery will be inevitably be intertwined to some extent does not necessitate

denying a motion to bifurcate. Here, the Court finds that—while class issues and merit-

based discovery may be somewhat enmeshed—there should not be considerable overlap.

       Because efficiency and judicial economy favor bifurcation, Defendant’s motion is

well-taken. Therefore, discovery relating to class certification and discovery relating to

merits should be bifurcated as much as practicable. Accordingly, the Court adopts

Defendant’s timeline and plan for the first phase of discovery (see Doc. 9 at 1–2). The




                                              5
    Case: 1:20-cv-00174-TSB Doc #: 12 Filed: 08/24/20 Page: 6 of 7 PAGEID #: 75




timeline for the second phase of discovery will be set after the Court issues its decision

on any motion for class and/or conditional certification.

       Nevertheless, while the Court agrees with Defendant that bifurcated discovery is

appropriate, the Court wants to make clear that Defendant is required to produce

materials necessary for Plaintiff to seek conditional certification. If discovery disputes

arise over whether a discovery issue is class or merit related, the Court anticipates

permitting discovery on the issue.

       In that vein, the parties already dispute whether Plaintiff should be provided with a

list of class member names and contact information during the first phase of discovery.

Defendant contends that production of such a list is premature. (Doc. 9 at 2). Defendant

has offered to produce a redacted employee list (including first name, last initial, and

dates of employment), yet Plaintiff argues that a redacted list is insufficient. The Court

agrees with Plaintiff.

       As courts have recognized, “[g]iven the Supreme Court's direction that the broad

remedial goal of the FLSA should be enforced to the full extent of its terms, pre-

certification discovery is appropriate to enable the plaintiff to define the class and

identify similarly situated employees.” Boice v. M+W U.S., Inc., 130 F. Supp. 3d 677,

698 (N.D.N.Y. 2015) (quoting Whitehorn v. Wolfgang's Steakhouse, Inc., 2010 WL

2362981, at *2 (S.D.N.Y. June 14, 2010)) (internal quotation marks and alterations

omitted). Here, the Court finds that Defendant’s production of an unredacted employee

list is appropriate to enable Plaintiff to identify similarly situated employees, which is

permissible discovery for Plaintiff during the first pre-certification phase of discovery.


                                              6
   Case: 1:20-cv-00174-TSB Doc #: 12 Filed: 08/24/20 Page: 7 of 7 PAGEID #: 76




      Nevertheless, other discovery materials requested by Plaintiff in his opposition

brief—such as pay stubs and copies of gift cards—are merit-based discovery and will not

need to be produced by Defendant until the second phase of discovery.

                                  IV.    CONCLUSION

      Accordingly, as outlined above, Defendant’s motion to bifurcate discovery (Doc.

9) is GRANTED.

      IT IS SO ORDERED.

Date: 824/2020                                            /s/ Timothy S. Black
                                                          Timothy S. Black
                                                          United States District Judge




                                           7
